PER CURIAM.
A careful study and consideration of the record on appeal and the briefs filed by counsel in this case reveals that the evidence was sufficient to sustain appellant’s convictions of entering without breaking' with intent to commit a felony and improper exhibition of a dangerous weapon. The facts constituted a jury question and were resolved by the jury adversely to appellant, and this Court will not substitute its judgment therefor.
Appellant having failed to demonstrate reversible error in the proceedings below, the judgments and sentences appealed herein are affirmed.
JOHNSON, Acting C. J., and SPEC-TOR and BOYER, JJ., concur.